RAYFIEL, Judge.
This appears to be an action under the Tucker Act, Title 28 U.S.Code, § 1346(a), to recover compensation benefits to which the plaintiff claims she was entitled because of injuries which she sustained while in the employ of the Veterans’ Administration.
The defendants have moved under Rule 12(b) of the Federal Rules of Civil Procedure, 28 U.S.C. to dismiss the complaint for the reason, among others, that the Court lacks jurisdiction over the subject matter.
The plaintiff filed a claim for compensation benefits shortly after she sustained her injury. Her claim was denied. She then pursued and exhausted her administrative remedies, which culminated in the affirmance by the Employees’ Compensation Appeals Board of the decisions below, which held that she had failed to establish “wage loss”. This, in effect, is an attempt to review that decision. Under Section 793 of Title 5 it is not subject to review.
See Blanc v. United States, 2 Cir., 244 F.2d 708, cert, denied 355 U.S. 874, 78 S.Ct. 126, 2 L.Ed.2d 79.
The motion to dismiss the complaint is granted.
Settle order on notice.